 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVON SINGLETON,                                 No. 2:18-cv-2633 DB P
12                       Plaintiff,
13            v.                                       ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    D. BAUGHAM, et al.,
15                       Defendants.
16

17          By order issued October 19, 2018, plaintiff’s complaint was dismissed and thirty days

18   leave to file an amended complaint was granted. (ECF No. 8). Thirty days from that date have

19   now passed, and plaintiff has not filed an amended complaint or otherwise responded to the

20   court’s order.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

22   District Court judge to this action.

23          IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice

24   for failure to prosecute. See Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned “Objections
                                                       1
 1   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 2   objections within the specified time may waive the right to appeal the District Court’s order.

 3   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: November 28, 2018

 5

 6

 7
     DLB:13
 8   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/sing2633.fta

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
